The application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS 
Claims 21-40 examined 
Parent Data17723783, filed 04/19/2022 is a CON of 16559818, filed 09/04/2019, U.S. Patent #11321746 

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over the claims of US Serial No. 16559818. Although the claims are not identical, they are not patentably distinct from each other.  

CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The Claim(s) is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
The claims steps set forth Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

CLAIM 21 31 
[Wingdings font/0xA2] memory storing one or more instructions; and
[Wingdings font/0xA2] one or more processors, coupled with the memory, operable to execute the one or more instructions, that when executed, cause the one or more processors to:
[Wingdings font/0xA2] receive a HyperText Transfer Protocol (HTTP) request, wherein the HTTP request includes context information indicating at least a cookie value, a uniform resource locator (URL) of a website, and one or more ad dimensions, the HTTP request received based, at least in part, on a detection by a browser extension of a graphical selection of one or more ads on the website, wherein the one or more ads correspond to the one or more ad dimensions,
[Wingdings font/0xA2] determine the cookie value in the context information matches a customer cookie value associated with the first customer ID value of a first customer,
[Wingdings font/0xA2] identify a location associated with the first customer, wherein the location is linked to the first customer ID value and stored in storage,
[Wingdings font/0xA2] determine, from the webpage URL, information about the website, the information comprising one or more of the following: a vehicle make, a vehicle model, or a vehicle condition,
identify at least one vehicle in a vehicle database within a defined distance of the location and matching at least one portion of the information,
[Wingdings font/0xA2] add an image of the at least one vehicle in a personalized HyperText Markup Language (HTML) element in accordance with the received one or more ad dimensions, and
[Wingdings font/0xA2] return the personalized HTML element to the browser extension for display on the website.

The independent claims implement the abstract idea by generic elements – processor, cookie, database, memory. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Enfish.  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses steps that can be done in the mind followed by extra-solution activity. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Dependent claims neither integrate the idea into a practical application nor provide significantly more than the idea itself.
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to generic elements, MPEP 2016.05(d). 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the additional elements do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
We must thus conclude that the claims fail step two as well. 

Claim Rejections - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-30 (and their dependents) rejected under 35 U.S.C. 112 (b), as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. They depend on claim 1.  There is no claim 1. It may be just a typo, such as we all make from time to time, and easily fixed.

				Claim Rejections - 35 USC § 103
The following quotes 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Claims 21-23, 25-33, 35-40 rejected under 35 USC 103 over Margalit (US PG PUB 20160098783) in view of Kavanaugh (US PG PUB 20060229907) in view of Barfield (US 20150254719)


CLAIM 21 31. 
[Wingdings font/0xA2] memory storing one or more instructions
(Margalit [45-46, 110, 114-118, 123-124])
[Wingdings font/0xA2] one or more processors, coupled with the memory, operable to execute the one or more instructions, that when executed, cause the one or more processors to:
(Margalit [45-46, 110, 114-118, 123-124])
[Wingdings font/0xA2] receive a HyperText Transfer Protocol (HTTP) request, wherein the HTTP request includes context information indicating at least a cookie value (Margalit ¶ 36, 115), a webpage uniform resource locator (URL) of a website, and one or more ad dimensions (Margalit ¶ 31 dimensions, ¶ 36/136 geographical location, ¶ 48/110/115 browser extension, URL ¶ 53, ¶ 115 cookie)
[Wingdings font/0xA2] determine the cookie value in the context information matches a customer cookie value associated with the first customer ID value of a first customer
(Margalit ¶ 36, 136; received data obtained from cookie ¶ 115 and analyzed and ¶ 136 associated with user profile (customer ID) and ‘geographical location of the user’
This determine is more explicit in Kavanaugh ¶ 9, 38, 39, 51, 52, 63, 65
It would have been obvious at the time of filing to combine Margalit, Kavanaugh. Primary reference and secondary reference are analogous prior art, both pairing cookie with customer ID. Kavanaugh uses the mapping of cookie to customer ID to promote products/services to customer. Margalit uses received data including cookie, URL, dimensions to promote products/services to customer ¶ 36. The combination is simply combining prior art elements according to known methods to yield predictable results, namely determining cookie value matches a customer cookie value associated with customer ID value in a customer database. 

[Wingdings font/0xA2] identify a location associated with the first customer, wherein the location is linked to the first customer ID value and stored in storage
(Margalit ¶ 36, 136; received data obtained from cookie ¶ 115 and analyzed and ¶ 136 associated with user profile (customer ID) and ‘geographical location of the user’
Examiner is using broadest reasonable interpretation such that e.g. cookie mapped to customer ID is shown by cookie mapped to any data identifying customer (including permission required ID), broadest reasonable interpretation of zip is location (at least Margalit ¶ 36, 88, 106, 115)
[Wingdings font/0xA2] determine, from the webpage URL, information about the website, the information comprising one or more of the following: 
Margalit ¶ 25-26, 85, 88-89, 92, 105-106, 161, 168
- a vehicle make 
Margalit Fig 1, 4H, broadest reasonable interpretation is product/good/service
- a vehicle model 
- a vehicle condition
(Margalit ¶ 53, 85, 93, Fig 1, Fig 4H broadest reasonable interpretation is product/service/good, and it can have an attribute, e.g. vacation ¶ 151, car ¶ 153, physical or digital ¶ 153, physical-based, product type ¶ 157, 218, 221 etc)

[Wingdings font/0xA2] identify at least one vehicle in a vehicle database within a defined distance of the location and matching at least one portion of the information
(Margalit at least ¶ 36-37, 136, 141, 147)
Margalit ¶ 36, 136; received data obtained from cookie ¶ 115 and analyzed and ¶ 136 associated with user profile (customer ID) and ‘geographical location of the user’
[Wingdings font/0xA2] add an image of the at least one vehicle in a personalized HyperText Markup Language (HTML) element in accordance with the received one or more ad dimensions
(Margalit Fig 4H)
[Wingdings font/0xA2] return the personalized HTML element to the browser extension for display on the website
(Margalit Fig 4H, ¶ 136-139, 146-148, 154, 160, 162; ¶ 78 customized, ¶ 79, 81 personalized)

NOT EXPLICIT in Margalit is distance
Barfield
16. … to determine a location associated with the given vehicle, wherein the matching of the vendor to the given user is further based on whether the vendor is located within a predetermined distance from the determined location associated with the given vehicle.
The combination Margalist/Kavanaugh with Barfield is simply combining prior art elements according to known methods to yield predictable results, namely identifying vehicle in a database within a defined distance of the location and matching the information.

CLAIM 22 32 
claim 1 31, 
[Wingdings font/0xA2] determine whether the cookie value is mappable to a customer ID value in a customer database
(Margalit ¶ 36, 136; received data obtained from cookie ¶ 115 and analyzed and ¶ 136 associated with user profile (customer ID) and ‘geographical location of the user’
Kavanaugh ¶ 9, 38, 39, 51, 52, 63, 65
It would have been obvious at the time of filing to combine Margalit, Kavanaugh. Primary reference and secondary reference are analogous prior art, both pairing cookie with customer ID. Kavanaugh uses the mapping of cookie to customer ID to promote products/services to customer. Margalit uses received data including cookie, URL, dimensions to promote products/services to customer ¶ 36. The combination is simply combining prior art elements according to known methods to yield predictable results, namely determining cookie value matches a customer cookie value associated with customer ID value in a customer database. 

CLAIM 23 33 
claim 1 31, cause the one or more processors to
[Wingdings font/0xA2] return one or more default or stock images when the cookie value is unmappable to the customer ID value in the customer database
(Margalit ¶ 147, 153, 160, 226)
NOT EXPLICIT in Margalit
Kavanaugh ¶ 63 if no map between cookie and Customer ID, show default page
It would have been obvious at the time of filing to combine Margalit, Kavanaugh. Primary reference and secondary reference are analogous prior art, both pairing cookie with customer ID. Kavanaugh uses the mapping of cookie to customer ID to promote products/services to customer. Margalit uses received data including cookie, URL, dimensions to promote products/services to customer ¶ 36. The combination is simply combining prior art elements according to known methods to yield predictable results, namely determining cookie value matches a customer cookie value associated with customer ID value in a customer database. 

CLAIM 25 35 
claim 1 31, wherein the
[Wingdings font/0xA2] personalized HTML comprises one or more embedded links linking one or more webpages associated with the image of the at least one vehicle
(Margalit ¶  93, 106, 107, 158-160, Fig 3-4, ¶ 167 link, 175 click)

CLAIM 26 36 
claim 1 31,
[Wingdings font/0x9F]personalized HTML further includes vehicle financing information or offers associated with the at least one vehicle (Margalit ¶ 224-225, Fig 4F, 4G)
CLAIM 27 37 
claim 1 31,
[Wingdings font/0x9F]parse out the information about the website based at least in part on one or more uniform resource locator (URL) schemas (extract Margalit ¶ 53, 85, 93)
[Wingdings font/0x9F]compare or match the information against the vehicle database (Margalit ¶ 53, 85, 93-94, 160)
CLAIM 28 38 
claim 1 31,
[Wingdings font/0x9F]personalized HTML is returned without using a proxy or a configuration tool 
(Margalit does not recite a proxy, says browser extension)
CLAIM 29 39 
claim 1 31, wherein the one or more
[Wingdings font/0xA2] ad dimensions comprise a size dimension of the one or more ads
(Margalit ¶ 31 dimensions, ¶ 36/136 geographical location, ¶ 48/110/115 browser extension, URL ¶ 53, ¶ 115 cookie)

CLAIM 30 40 
claim 1 31, wherein the
[Wingdings font/0xA2] cookie value indicates a customer identity and a customer zip code
(Margalit ¶ 36, 136; received data obtained from cookie ¶ 115 and analyzed and ¶ 136 associated with user profile (customer ID) and ‘geographical location of the user’
Examiner is using broadest reasonable interpretation such that e.g. cookie mapped to customer ID is shown by cookie mapped to any data identifying customer (including permission required ID), broadest reasonable interpretation of zip is location (at least Margalit ¶ 36, 88, 106, 115)



Claims 24 34 rejected under 35 USC 103 over Margalit/Kavanaugh/Barfield in view of What Does it Take to Get a Web Page? (NPL)


CLAIM 24 34 
claim 1 31, 
[Wingdings font/0xA2] wherein the personalized HTML is returned within a predetermined time period, and wherein the predetermined time period is 50 milliseconds
NPL: What Does it Take to Get a Web Page? http://www.cs.bu.edu/~best/courses/cs109/modules/getwebpage/ (Year: 2010) 
already provided to applicant
It would have been obvious at the time of filing to combine Margalit, What Does it Take to Get a Web Page?. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, personalized page (Margalit ¶ 79, 81) returned within a predetermined period, e.g. 50ms.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681